DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03 May 2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-6, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Gunji et al (WO 2017082268 A1 where the citations below refers to US 2007/0099087 A1 as its English equivalent) in view of Seki et al (US 2013/0260248 A1). Hereinafter referred to as Gunji and Seki, respectively.
Although the invention is not identically disclosed or described as set forth in 35 U.S.C. 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a designer having ordinary skill in the art to which the claimed invention pertains, the invention is not patentable.
Regarding claim 1, Gunji discloses a positive electrode active material for a lithium secondary battery (“a positive-electrode material for a lithium ion secondary battery” [0012]), consisting of a powder of a lithium metal composite oxide (“contains a lithium complex compound” [0012]) represented by formula (1) : 
Li[Lix(Ni(1-y-z-w)CoyMnzMw) 1-x]O2	(1)							(“Li1+aNibMncCodTieMfO2+α	(1)” [0012]),
wherein M is one or more elements selected from the group consisting of Fe, Cu, Ti, Mg, Al, W, B, Mo, Nb, Zn, Sn, Zr, Ga and V (“Tie” in (1) and “M is at least one element selected from the group consisting of Mg, Al, Zr, Mo, and Nb” [0013]),
-0.1 ≤ x ≤ 0.2 (“-0.2≤α≤0.2” [0013]),
0 ˂y ≤ 0.4 (“0≤d˂0.3” [0013]),
0˂z ≤ 0.4 (“0≤c˂0.3” [0013]),
0 ≤ w ≤ 0.1 (equivalent to e+f in (1), which is “0˂e≤0.25” and “0≤f˂0.3” [0013], and a combination of these ranges is capable of satisfying the claimed range for w),
0.25 ˂ y + z + w (from the last 4 citations above, the disclosed ranges are capable of achieving the claimed range for y + z +w),
wherein:
the powder of lithium metal composite oxide consists of primary particles and secondary particles that are aggregates of the primary particles (“the particles are desirably secondary particles obtained by binding a plurality of primary particles together” [0052]),
a BET specific surface area of the positive electrode active material for the lithium secondary battery is 1 m2/g or more and 3 m2/g or less (“The BET specific surface area of the positive-electrode material is preferably about greater than or equal to 0.2 m2/g and less than or equal to 2.0 m2/g” [0056]), and
an average crushing strength of the secondary particles is 10 MPa or more and 100 MPa or less (“the particle fracture strength of the positive-electrode material is preferably greater than or equal to 50 MPa and less than or equal to 200 MPa” [0057]).
Gunji does not disclose wherein a product of A and B is 0.014 or more and 0.030 or less, wherein A is a half width of a diffraction peak within a peak region of 2θ = 18.7 ± 1º, and B is a half width of a diffraction peak within a peak region of 2θ = 44.4 ± 1º, each of the diffraction peaks being obtained by a powder X-ray diffraction measurement using CuKα ray.
However, Seki discloses a positive electrode active material (“active material” [0024]) represented by the formula LiyNiaCobMncMdOx wherein the element M is at least one element selected from the group consisting of Al, Si, Zr, Ti, Fe, Mg, Nb, Ba, and V, and where 1.0 ˂ y ≤ 1.3, 0 ˂ a ≤ 0.3, 0 ˂ b ≤ 0.25, 0.3 ≤ c ≤ 0.7, 0 ≤ d ≤ 0.1, 1.9 ≤ x ≤ 2.1, and 1.9 ≤ (a+ b+ c + d +y) ≤ 2.1. Additionally, Seki discloses that half widths FWHM003 of a diffraction peak at the (003)-plane and FWHM104 of a diffraction peak at the (104)-plane were obtained by X-ray powder diffraction ([0024]) where half width FWHM003 corresponds to 2θ = 18.6 ± 1º and half width FWHM104 corresponds to 2θ = 44.5 ± 1º ([0028]). Seki teaches wherein a product of A and B is 0.014 or more and 0.030 or less, wherein A is a half width of a diffraction peak within a peak region of 2θ = 18.7 ± 1º, and B is a half width of a diffraction peak within a peak region of 2θ = 44.4 ± 1º (“half width FWHM003 of the diffraction peak at the (003)-plane corresponding to 2θ  = 18.6°+1 is preferably 0.13 or less” [0028] and “halfwidth FWHM104 of the diffraction peak at the (104)-plane corresponding to 2θ = 44.5+1 is preferably 0.20 or less” [0028], which results in a product of A and B range of 0.026 or less, and overlaps with the claimed product of A and B range), each of the diffraction peaks being obtained by a powder X-ray diffraction measurement using CuKα ray (“are acquired according to the X-ray powder diffraction in which a CuKO tube is used” [0027]). Seki further teaches that maintaining these half widths in the disclosed range is critical for the positive electrode active material to obtain a high discharge capacity property ([0028]).
Therefore, it would have been obvious for one of ordinary skill in the art to modify the positive electrode active material of Gunji in view of Seki wherein a product of A and B is 0.014 or more and 0.030 or less, wherein A is a half width of a diffraction peak within a peak region of 2θ = 18.7 ± 1º, and B is a half width of a diffraction peak within a peak region of 2θ = 44.4 ± 1º, each of the diffraction peaks being obtained by a powder X-ray diffraction measurement using CuKα ray, which Seki suggests is achievable by specific processing of the active material such as pulverization and calcination under certain operating conditions as disclosed in [0064], in order to achieve a high discharge capacity property for the positive electrode active material.
Regarding claim 2, modified Gunji discloses all of the limitations for the positive electrode active material as set forth in claim 1 above, and wherein y ˂ z in the formula (1)		(Gunji ranges cited for the instant y and z in claim 1 above where the disclosed ranges are open to the claimed equality relation of y ˂ z).
Regarding claim 3, modified Gunji discloses all of the limitations for the positive electrode active material as set forth in claim 1 above, and which has an average particle diameter of 2 µm or more and 10 µm or less (Gunji “the average particle size of the secondary particles of the positive-electrode material is preferably greater than or equal to 3 µm and less than or equal to 50 µm” [0053]).
Regarding claim 5, modified Gunji discloses all of the limitations for the positive electrode active material as set forth in claim 4 above, and wherein the half width A is within a range of 0.115 or more and 0.165 or less (Seki [0028] “half width FWHM003 of the diffraction peak at the (003)-plane corresponding to 2θ  = 18.6°+1 is preferably 0.13 or less”).
Regarding claim 6, modified Gunji discloses all of the limitations for the positive electrode active material as set forth in claim 4 above, and wherein the half width value B is within a range of 0.120 or more and 0.180 or less (Seki [0028] “halfwidth FWHM104 of the diffraction peak at the (104)-plane corresponding to 2θ = 44.5+1 is preferably 0.20 or less”).
Regarding claim 9, modified Gunji discloses a positive electrode for a lithium secondary battery, comprising the positive electrode active material of claim 1 as set forth above (Gunji “a positive electrode for a lithium ion secondary battery” [0098]).
Regarding claim 10, modified Gunji discloses a lithium secondary battery, comprising the positive electrode of claim 9 as set forth above (Gunji “lithium ion secondary battery 100” [0099]).
Regarding claim 11, modified Gunji discloses all of the limitations for the positive electrode active material as set forth in claim 1 above, and wherein the BET specific surface area of the positive electrode active material for the lithium secondary battery is 1.05 m2/g or more and 3 m2/g or less (Gunji “The BET specific surface area of the positive-electrode material is preferably about greater than or equal to 0.2 m2/g and less than or equal to 2.0 m2/g” [0056]).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Gunji (US 2007/0099087 A1) in view of Seki (US 2013/0260248 A1) as applied to claim 1 above, and further in view of Mitsumoto et al (US 2017/0288215 A1). Hereinafter referred to as Mitsumoto.
Regarding claims 7 and 8, modified Gunji discloses all of the limitations for the positive electrode active material as set forth in claim 1 above, but does not disclose wherein an amount of lithium carbonate component contained in the positive electrode active material is 0.4 % by mass or less based on the total mass of the positive electrode active material, and
wherein an amount of lithium hydroxide component contained in the positive electrode active material is 0.35 % by mass or less based on the total mass of the positive electrode active material.
However, Mitsumoto discloses a positive electrode active material (“lithium metal composite oxide particle” [0037]) represented by the general formula Li1+xM1-xO2 where M is one or a combination of the group consisting of Mn, Co, Ni, transition elements of the third group elements to the 11th group elements of the periodic table ([0037]), 1+x is preferably 1.00 to 1.07 ([0038]), and in a case where M contains Mn, Co, and Ni, the molar ratio of Mn, Co, and Ni contained is preferably Mn:Co:Ni of more preferably (0.10 to 0.40) : (0.03 to 0.40) : (0.30 to 0.75)	([0042]). Mitsumoto teaches wherein an amount of lithium carbonate component contained in the positive electrode active material is 0.4 % by mass or less based on the total mass of the positive electrode active material (“preferably smaller than 0.25 % by weight” [0090]), and wherein an amount of lithium hydroxide component contained in the positive electrode active material is 0.35 % by mass or less based on the total mass of the positive electrode active material (“preferably smaller than 0.10 % by weight” [0089]). Mitsumoto further teaches that these amounts of lithium carbonate and lithium hydroxide components in the positive electrode active material contributes to improving the charge and discharge efficiency due to surface resistance reduction and to improving low-temperature output characteristics ([0089] and [0090]).
Therefore, it would have been obvious for one of ordinary skill in the art to modify the positive electrode active material of modified Gunji in view of Mitsumoto wherein an amount of lithium carbonate component contained in the positive electrode active material is 0.4 % by mass or less based on the total mass of the positive electrode active material, and wherein an amount of lithium hydroxide component contained in the positive electrode active material is 0.35 % by mass or less based on the total mass of the positive electrode active material, in order to achieve a positive electrode active material of improved charge and discharge efficiency due to surface resistance reduction and improved low-temperature output characteristics.

Response to Arguments
Applicant’s arguments with respect to claim 1 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610. The examiner can normally be reached Mon, Thu, and Fri generally from 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLENE BERMUDEZ/Examiner, Art Unit 1721                                                                                                                                                                                                        
/DUSTIN Q DAM/Primary Examiner, Art Unit 1721